Citation Nr: 1316770	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  06-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder, depressive disorder, and dependent personality disorder.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

In March 2008, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge (VLJ).  A copy of the transcript is associated with the claims folder.  

The Board denied the claim in June 2008.  The Veteran appealed to the Veterans Claims Court.  In August 2009, the Court Clerk granted a Joint Motion for Remand (JMR) and remanded the issue to the Board for readjudication consistent with the directives contained therein.  

In March 2010, the Board again denied service connection for an acquired psychiatric disorder.  This denial was again appealed to the Court, which issued an October 2010 order granting another Joint Motion to vacate and remand the Board's denial and return the issue to the Board for further consideration.  In March 2011, the Board remanded the issue.  It has now been returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

As noted above, this claim was previously remanded in March 2011 in order to afford the Veteran a VA medical examination and opinion.  He was to be examined by a psychiatric expert to determine whether his current psychiatric disorders were incurred or aggravated by active service.  While he was afforded an August 2011 VA examination, with an April 2012 addendum, the Board finds the examiner's response to be incomplete.  

Specifically, the examiner was asked, if she determined the Veteran had a pre-existing psychiatric disorder or disorders at the time he entered active duty, whether such a disorder was aggravated by service.  In her April 2012 opinion statement, the examiner stated that the Veteran's anxiety and depression "started prior to military [service]."  The examiner did not state, however, whether these disorders were aggravated during his active duty period.  Such an opinion was specifically requested by the March 2011 remand order.  

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the April 2012 medical opinion is incomplete, another remand is required in order for additional clarification to be obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the examiner who provided the August 2011 VA examination report and April 2012 addendum opinion and request an addendum opinion.  If that examiner is no longer available, a suitable substitute should be found.  

The claims file, including a copy of this REMAND, should be made available to the examiner for proper review of the medical history.  The Veteran need not be scheduled for further evaluation unless such evaluation is determined necessary by the examiner.  

After reviewing the claims file, the examiner is asked to address the following questions:

a)  Is it at least as likely as not, i.e., at least a 50 percent probability or more, that any pre-existing psychiatric disability permanently increased in severity during the Veteran's period of service? 

b)  If such a permanent increase in severity occurred, was it due to the natural progress of the disease, or was it in excess thereof?  

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and an applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

